    Case 2:18-cv-00852-WKW-CSC Document 23 Filed 06/16/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

HEATH WHITT, AIS, #222052,              )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )      CASE NO. 2:18-CV-852-WKW
                                        )                [WO]
WARDEN MILLS, CAPTAIN                   )
DANZEY, LT. EDWARDS, and                )
SGT. BOYD,                              )
                                        )
             Defendants.                )

                                    ORDER

      On May 26, 2020, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 22.) Upon an independent review of the

record, it is ORDERED that the Recommendation is ADOPTED and that this action

is DISMISSED without prejudice.

      Final judgment will be entered separately.

      DONE this 16th day of June, 2020.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
